DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
The Amendment filed Feb. 16, 2022 has been entered. Claims 1-20 remain pending in the application. 



Response to Arguments
Applicant's arguments filed Feb. 16, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 7 “Rejections under 35 U.S.C. § 112(b)”), claim 17 is not addressed in the amendment. 




Regarding Applicant’s argument (REMARKS page 11) for claim 15, Examiner has addressed the claim in previous office action. Morfad discloses frequency band “S”, which is electromagnetic wave. Rajagopal discloses that array elements can be turned on or off as needed ([0064] lines 2-3) and every element has the same form factor in antenna array ([0082] lines 1-2).

Regarding Applicant’s argument (REMARKS page 12) for claims 4 and 16, McKinley discloses a typical space between elements, which is the claimed value (one-half of wavelength, [0004]).  

Regarding Applicant’s argument (REMARKS page 14-16) for claim 1 is moot based on the Allowable Aubject Matter. 



Claim Objections
Claim 19 objected to because of the following informalities: “radiation pattern” in lines 1-2.  Dummy elements have no radiation function, which means the impact from dummy elements in an antenna array is on a signal that is sent to an active element. For examination purpose, this limitation is being interpreted as “signal”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the one or more dummy elements” in line 2. At least two dummy elements can make “one or more antiphase dummy elements and one or more in-phase dummy elements” operable. Because the claim is indefinite and cannot be properly construed, for purposes of examination, the limitation is being interpreted as “a plurality of dummy elements”. In addition, claim 17 is indefinite also because dummy elements have no function for “reradiating a portion of energy of the electromagnetic wave” because dummy elements do not radiate or receive radio wave. Because the claim is indefinite and cannot be properly construed, for purposes of examination, these limitations “to suppress the electromagnetic wave by reradiating a portion of energy of the electromagnetic wave” and “to amplify the electromagnetic wave by reradiating another portion of the energy of the electromagnetic wave” are being interpreted as “to suppress a signal sent to an active element” and “to amplify a signal sent to an active element”. Appropriate clarification is required.

Claim 18 depends on the rejected claim 17. Therefore, claim 18 is rejected as well.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mofrad et al. (IEEE 2011 Loughborough Antennas & Propagation Conference, 2011, pp. 1-4, doi: 10.1109/LAPC.2011.6114119, hereafter Mofrad) and in view of Rajagopal et al. (U.S. Patent No. 2013/0057432, hereafter Rajagopal).
Regarding claim 15, Mofrad discloses that an antenna array apparatus, comprising:
an active element configured to radiate an electromagnetic wave (Table I, “S” band); 
However, Mofrad does not disclose the detail of the antenna elements used and the antenna element arrangements. In the same field of endeavor, Rajagopal discloses that
one or more dummy elements having a same form factor as the active element, the one or more dummy elements being disposed on either one or both sides of the active element ([0082] lines 1-2; [0064] lines 2-3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mofrad with the teachings of Rajagopal to build an antenna array. Doing so would provide flexibility in antenna design because a certain radiation pattern 

Regarding claim 19, which depends on claim 15, Mofrad does not disclose the use of dummy elements and the impact from the dummy elements in the design of an antenna array. In the same field of endeavor, Rajagopal discloses that in the apparatus,
a maximum signal of the active element is suppressed by the one or more dummy elements, and a field of view (FoV) of an antenna array is increased by the one or more dummy elements. ([0082]; Eq.(4); Fig.7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mofrad with the teachings of Rajagopal to combine different radiation patterns. Doing so would achieved broaden beam width because the radiation patterns with different coverages can be combined together to form a relatively flat and wider radiation beam, as recognized by Rajagopal ([0066]).

Regarding claim 20, which depends on claim 15, Mofrad discloses that in the apparatus,
the active element corresponds to either one or both of a transmitting element and a receiving element (page 1 line 3 from bottom on left and lines 7-8 from bottom on right).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mofrad and Rajagopal as applied to claim 15 above, and further in view of McKinley et al. (U.S. Patent No. 2008/0316097, hereafter McKinley).
16, which depends on claim 15, Mofrad and Rajagopal do not explicitly disclose the space between two antenna elements. In the same field of endeavor, McKinley discloses that in the apparatus,
 λ is a length of an electromagnetic wave, and 
a distance between phase centers of directly adjacent elements, among elements including the active elements and the dummy elements, is λ /2 ([0004] lines 6-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Mofrad and Rajagopal with the teachings of McKinley to build an antenna array with element spacing of one-half of the wavelength for electromagnetic wave. Doing so would use a typical element spacing in a phased array to get optimum antenna performance because the phases are coherent, as recognized by McKinley ([0004] line 5).


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mofrad and Rajagopal as applied to claim 15 above, and further in view of Wright et al. (WO99/66637, hereafter Wright).
Regarding claim 17, which depends on claim 15, Mofrad and Rajagopal do not disclose the phase feature of used dummy elements in the antenna array. In the same field of endeavor, Wright discloses that in the apparatus,
a plurality of dummy elements include one or more antiphase dummy elements and one or more in-phase dummy elements (col.41 line 16; col.12 lines 13-14, 17-18), wherein 
the one or more antiphase dummy elements are configured to suppress a signal sent to an active element (col.12 lines 18-19), and 
the one or more in-phase dummy elements are configured to amplify a signal sent to an active element (col.12 lines 18-19 for in-phase signal).


Regarding claim 18, which depends on claims 15 and 17, Mofrad does not disclose the detail of the antenna elements used. In the same field of endeavor, Rajagopal discloses arrangements of dummy elements and active elements in the apparatus, 
the one or more dummy elements include a first dummy element and/or a second dummy element ([0064] lines 2-3), 
the first dummy element closest to the active element, among the dummy elements, corresponds to the antiphase dummy element ([0082]; Fig.5, e.g. Ns=6, turn off                         
                            
                                
                                    a
                                
                                
                                    0,1
                                
                            
                        
                     ,                         
                            
                                
                                    a
                                
                                
                                    0,2
                                
                            
                        
                    , and                         
                            
                                
                                    a
                                
                                
                                    0,4
                                
                            
                        
                    ), and 
the second dummy element next closest to the active element after the first dummy element, among the dummy elements, corresponds to the in-phase dummy element ([0082]; Fig.5, e.g. Ns=6, turn off                         
                            
                                
                                    a
                                
                                
                                    0,1
                                
                            
                        
                     ,                         
                            
                                
                                    a
                                
                                
                                    0,2
                                
                            
                        
                    , and                         
                            
                                
                                    a
                                
                                
                                    0,4
                                
                            
                        
                    ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Mofrad with the teachings of Rajagopal to build an antenna array by arranging active elements and dummy elements in different combinations. Doing so would provide options of different antenna array structures that can produce certain radiation patterns by properly choosing related parameters, as recognized by Rajagopal ([0064] lines 1-2; [0085] Eq.(4); [0095]).
	However, Mofrad and Rajagopal do not disclose the phase feature of used dummy elements in the antenna array. In the same field of endeavor, Wright discloses that 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Mofrad and Rajagopal with the teachings of Wright to design an antenna array by arranging dummy elements with anti-phase or in-phase signals among active elements. Doing so would produce certain radiation patterns to meet design requirements, as recognized by Rajagopal ([0095]) and Wright (col.12 lines 19-20).



Allowable Subject Matter
Claims 1-14 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is represented by Mofrad et al. (IEEE 2011 Loughborough Antennas & Propagation Conference, 2011, pp. 1-4, doi: 10.1109/LAPC.2011.6114119, hereafter Mofrad), Campbell et al. (U.S. Patent No. 10,866,305, hereafter Campbell), and Rajagopal et al. (U.S. Patent No. 2013/0057432, hereafter Rajagopal).
In claim 1, Mofrad discloses that an antenna array, comprising: 
first antenna elements arranged to form a first radiation pattern with a recessed portion at the center of the first radiation pattern (Fig.1); and 
second antenna elements arranged to form a second radiation pattern with a convex portion at the center of the second radiation pattern (Fig.4), 

an apparatus for an antenna array (col.21 line 57-58, on vehicle)
However, Mofrad and Campbell do not disclose the detail of the antenna applications in transmitters and receivers. In the same field of endeavor, Rajagopal discloses that wherein 
active elements of the second antenna elements are configured to be receiving elements in response to the first antenna elements including transmitting elements as active elements of the first antenna elements ([0131] lines 1-3; [0129] lines 4-5; [0074] lines 5-7).
However, Mofrad, Campbell, and Rajagopal do not disclose that the receiver and transmitter are in the same apparatus.

Claims 2-14 are allowed by virtue of its dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648